DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The general formula (I) of claim 1 is indefinite.  It is indefinite how “n” can be a number average.  It is indefinite how “n” can be between 100 and 500 as recited in instant claim 6.  In every example compound of general formula (I) in the instant specification, n = 1.  It is indefinite how X-, which is a copolymer, can be repeated between 2 and 500 times in a single compound.  It is also indefinite how [R1R2R3R4N+] can be repeated 2 to 500 times in a single compound.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2003/0113653).
Regarding claims 1, 5, 6:  Zheng et al. teach a composition comprising water polyacrylic acid and a quaternary amine compound of formula (I) [0174, 0184-0186, 203].  It would have been obvious to select a copolymer of acrylic acid and a vinyl monomer taught in Zheng et al. [0148] as the polymer in the in the polymer solution in place of polyacrylic acid.  It is a simple substitution of one known element for another to obtain predictable results.
Regarding claim 3:  The structure in Zheng et al. is very structurally similar to the claimed compounds.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
Regarding claims 7-8:  Zheng et al. teach the claimed amount [0184-0186].

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goisis et al. (EP 1082276).
Regarding claim 11:  Goisis et al. teach a cement composition comprising a hydraulic cement binder, at least one granulate, water, superplasticizer (Examples) and an additive system comprising an ammonium salt of structural formula (I), such as triethyl ammonium, tetramethyl ammonium, and hexadecyltrimethyl ammonium (page 5).  The superplasticizer (superfluidifying additive) in the examples of Goisis et al. also doubles as the anion in the claimed formula.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a copolymer of acrylic or methacrylic acid and a vinyl monomer as the acrylic superfluidifying additive in Goisis et al. [0027]. 
The quaternary amine cation of Goisis et al. is very structurally similar to the claimed amine cation, only lacking the hydroxyl group.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
Regarding claim 12:  Goisis et al. teach 0.3-3 wt% of the acrylic superfluidifying agent [0046] and 0.04 to 1 wt% of the quaternary ammonium compound [0046].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goisis et al. (EP 1082276)
Goisis et al. teach a mixture comprising a superplasticizer (Examples) and an additive system comprising an ammonium salt of structural formula (I), such as triethyl ammonium, tetramethyl ammonium, and hexadecyltrimethyl ammonium (page 5).  The superplasticizer (superfluidifying additive) in the examples of Goisis et al. also doubles as the anion in the claimed formula.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a copolymer of acrylic or methacrylic acid and a vinyl monomer as the acrylic superfluidifying additive in Goisis et al. [0027].  The mixture of Goisis et al. is capable of functioning in the claimed capacity.
The quaternary amine cation of Goisis et al. is very structurally similar to the claimed amine cation, only lacking the hydroxyl group.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2003/0113653).
Regarding claim 15:  Zheng et al. teach a composition comprising water polyacrylic acid. a quaternary amine compound of formula (I), and a pigment [0174, 0184-0186, 203, 0233, 0238; Examples].  It would have been obvious to select a copolymer of acrylic acid and a vinyl monomer taught in Zheng et al. [0148] as the polymer in the in the polymer solution in place of polyacrylic acid.  It is a simple substitution of one known element for another to obtain predictable results.
	Regarding claim 16:  Zheng et al. teach carbon black [0233; Examples]

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2003/0113653).
Zheng et al. teach a method of putting a pigment in contact with an aqueous composition comprising water polyacrylic acid. a quaternary amine compound of formula (I) [0174, 0184-0186, 203, 0233, 0238; Examples].  It would have been obvious to select a copolymer of acrylic acid and a vinyl monomer taught in Zheng et al. [0148] as the polymer in the in the polymer solution in place of polyacrylic acid.  It is a simple substitution of one known element for another to obtain predictable results.


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763